DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 12/10/2021. Per the amendment, claims 11-13 have been amended, and claims 1-10 and 14-20 have been cancelled. As such, claims 11-13 are pending in the instant application.
Applicant has amended claim 13 to address rejection under 35 USC 112(b); the previous rejection is withdrawn.

Allowable Subject Matter
Claims 11-13 are allowed.
 The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 11, the prior art of record does not teach “wherein a part of the gas passes through an inside of the water retaining member, and a remaining part of the gas does not pass through the inside of the water retaining member.” The closest prior art of record, Holyoake in view of Wondka, instead discloses a water retaining member positioned in a way that all of the gas must pass through the inside of the water retaining member. The water retaining member is attached to the full perimeter of the inner breathing conduit for the purpose of filtering, including the filtering of liquid, while allowing gas to pass through. Therefore, it would not be obvious to modify the water retaining member in such a way that only a partial amount of gas passes through the inside of the member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785